UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 17, SUITE 1200, IRVINE, CALIFORNIA 92614 (Address of principal executive offices and zip code) (949) 864-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of May 9, 2013 was 15,437,531. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED MARCH 31, 2013 PART I FINANCIAL INFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At March 31, 2013 (unaudited), December 31, 2012 (audited) and March 31, 2012 (unaudited) Consolidated Statements of Operations: For the three months ended March 31, 2013 and 2012 (unaudited) Consolidated Statements of Comprehensive Income: For the three months ended March 31, 2013 and 2012 (unaudited) Consolidated Statements of Stockholders’ Equity: For the three months ended March 31, 2013 and 2012 (unaudited) Consolidated Statements of Cash Flows: For the three months ended March 31, 2013 and 2012 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Mine Safety Disclosures Item 5 -Other Information Item 6 -Exhibits PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) ASSETS March 31, 2013 December 31, 2012 March 31, 2012 (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 27 27 27 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for sale, net 62 Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Goodwill - - Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale certificates of deposit - - Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; 15,437,531 shares at March 31, 2013, 13,661,648 shares at December 31, 2012, and 10,329,934 shares at March 31, 2012 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax of $1,095 at March 31, 2013, $772 at December 31, 2012, and $278 at March 31, 2012 TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, 2013 March 31, 2012 INTEREST INCOME Loans $ $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits FHLB advances and other borrowings Subordinated debentures 77 84 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain from sales of loans - Other-than-temporary impairment loss on investment securities, net ) ) Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net 37 FDIC insurance premiums Legal, audit and professional expense Marketing expense Office and postage expense Loan expense Deposit expense 95 64 Merger related expense - Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three Months Ended March 31, Net Income $ $ Other comprehensive income, net of tax: Unrealized holding gains on securitiesarising during the period, net of tax 81 Reclassification adjustment for net gain on sale of securities included in net income, net of tax - - Net unrealized gain on securities, net of tax 81 Comprehensive Income $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands) (unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Accumulated Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2012 $ Net Income Other comprehensive income Share-based compensation expense Common stock repurchased and retired ) - ) ) Common stock issued 17 Stock options exercised - 10 10 Balance at March 31, 2013 $ Balance at December 31, 2011 $ Net Income Other comprehensive income 81 81 Share-based compensation expense 8 8 Common stock repurchased and retired ) - ) ) Stock options exercised - 23 23 Balance at March 31, 2012 $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization expense Provision for loan losses - Share-based compensation expense 8 Loss (gain) on sale of other real estate owned 3 ) Write down of other real estate owned - Amortization of premium/discounts on securities held for sale, net Amortization of loan mark-to-market discount from FDIC transaction ) ) Other-than-temporary impairment loss on investment securities, net 30 37 Gain on sale of loans held for investment ) - Purchase and origination of loans held for sale - ) Recoveries on loans 17 Principal payments from loans held for sale 38 - Deferred income tax provision - Change in accrued expenses and other liabilities, net ) ) Income from bank owned life insurance, net ) ) Change in accrued interest receivable and other assets, net ) Net cash provided by operating activities 38 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale and principal payments on loans held for investment Net change in undisbursed loan funds Purchase and origination of loans held for investment ) ) Proceeds from sale of other real estate owned Principal payments on securities available for sale Purchase of securities available for sale - ) Purchases of premises and equipment ) ) Redemption of Federal Home Loan Bank of San Francisco stock Cash disbursed for purchase of FAB ) - Cash acquired in FAB transaction - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net (decrease) increase in deposit accounts ) Repayment of FHLB advances and other borrowings ) - Proceeds from issuance of common stock, net of issuance cost - Proceeds from exercise of stock options 10 23 Repurchase of common stock ) ) Net cash (used in) provided by financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (unaudited) Three Months Ended March 31, SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ Income taxes paid Assets acquired (liabilities assumed and capital created) in FAB transaction (See Note 3): Investment securities - FHLB Stock and TIB Stock - Loans - Core deposit intangible - Goodwill - Fixed assets 70 - Other assets - Deposits ) - Other borrowings ) - Other liabilities ) - Additional paid-in capital ) - NONCASH INVESTING ACTIVITIES DURING THE PERIOD Transfers from loans to other real estate owned $
